Citation Nr: 9904727	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1985, and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for the service connected left knee 
condition above 10 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left knee condition, 
postoperative partial medical meniscectomy, is manifested by 
complaints of recurrent pain, locking and giving way, and 
objective findings of crepitation, range of motion between 5 
degrees and 90 degrees with moderate pain, and slight lateral 
instability of the knee, but without x-ray evidence of 
degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent for slight lateral instability of the left knee 
have been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 
Diagnostic Code 5257 (1998).

2.  The criteria for an assignment of a rating higher than 10 
percent for symptomatic postoperative partial medial 
meniscectomy of the left knee have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.25, 4.40, 4.45, Diagnostic Code 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The RO granted service connection in a 
November 1993 rating decision for a left knee injury, medial 
collateral ligament strain, with a noncompensable rating 
under Diagnostic Code (DC) 5299-5257 effective December 17, 
1992, the date of the initial claim.  The evidence from the 
veteran's service medical records indicates that he injured 
his left knee, specifically his medial collateral ligament, 
in March 1991 when he slipped in a hole.  His April 1991 
Release from Active Duty physical examination showed that he 
had a left knee sprain and patellofemoral syndrome.  The 
service medical records from  January 1993, while the veteran 
was in a Reserve status, indicate that he had an unstable 
left knee with inflammation.  

VA medical staff performed a partial medial meniscectomy on 
the veteran, in July 1994, following arthroscopic evidence of 
inflamed plica and medial meniscal tear.  In an August 1995 
rating decision, the RO granted a temporary 100 percent 
convalescence rating due to this surgery, effective from July 
15, 1994, to August 31, 1994.  The same rating decision also 
granted a 10 percent rating for left knee disability 
effective September 1, 1994, and seems to indicate that this 
rating was based on radiological findings of mild 
degenerative changes consistent with degenerative arthritis.  
The rating decision assigned the 10 percent rating under DC 
5010-5259.  A subsequent supplemental statement of the case 
issued in May 1997, however, indicated that the 10 percent 
rating was assigned for symptomatic removal of semilunar 
cartilage.  

The veteran has appealed the assignment of a 10 percent 
rating for his service connected left knee condition, and 
contends that a higher rating is warranted.  He contends that 
he has recurrent left knee pain with constant swelling and 
stiffness, with frequent locking and giving way.  After a 
review of the records, the Board finds that the evidence 
supports his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  Thus, the Board will consider whether 
separate ratings should be assigned for the various 
manifestations of the service-connected left knee disability.  

Under 38 C.F.R. § 4.71a, DC 5259 assigns a 10 percent rating 
for symptomatic removal of semilunar cartilage.  No other 
rating is available under this code section.  The Board finds 
that the use of this diagnostic code to assign a 10 percent 
rating is appropriate.  The Board relies on evidence of the 
veteran's July 1994 meniscectomy, along with the most recent 
VA examination in June 1997 that reveals evidence of some 
crepitation in the left knee and moderate pain through range 
of motion.  The Board is satisfied that this symptomatology 
is consistent with a postoperative medial meniscectomy.

DC 5257, knee impairment, involving recurrent subluxation or 
lateral instability, provides a basis for the assignment of 
ratings of 30 percent when severe, 20 percent when moderate, 
and 10 percent when slight.  The veteran reported during his 
June 1997 VA examination that his left knee locks on him.  
Upon examination of the left knee, the VA physician noted no 
swelling or deformity, but found some lateral instability.  
The Board finds that this evidence is consistent with no more 
than slight lateral instability of the left knee, and thus 
finds that a separate 10 percent rating under DC 5257 is 
appropriate.  

As for other possible bases for a right knee disability, 
limitation of motion of the knee joint is rated under DC 5260 
(limitation of leg flexion) and DC 5261 (limitation of leg 
extension).  The evidence in this case does not support a 
disability rating under these sections.  The June 1997 VA 
examination revealed that the veteran's range of motion was 5 
degrees to 90 degrees, with moderate pain on motion.  The 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. Part 4, Plate II.  A compensable rating for 
limitation of flexion requires limitation to 45 degrees, 
which is not shown or approximated in this case.  A 
compensable rating for limitation of extension under DC 5261 
requires limitation to 10 degrees, which is also not shown or 
approximated in this case.

The Board also notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), DC 5258 
(cartilage, dislocated, semilunar), and DC 5262 (tibia and 
fibula, impairment of), are not applicable.  The presence of 
ankylosis of the right knee, dislocation of semilunar 
cartilage, or impairment of the tibia or fibula has not been 
demonstrated.  

As noted above, the RO's August 1995 rating decision appeared 
to assign the 10 percent rating under DC 5010, which is for 
traumatic arthritis, rather than under one of the diagnostic 
codes specific to the knee and leg, i.e., DCs 5256 through 
5263.  

Traumatic arthritis is rated as for degenerative arthritis, 
DC 5003.  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. 
§ 4.59 deem painful a motion of a major joint or group of 
minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under DC 5003.

An April 1995 letter from John R. Humphries, M.D., stated 
that Dr. Humphries had evaluated the veteran's left knee, and 
that X-ray evidence revealed mild arthritic changes.  
However, the June 1997 VA examination report indicates that 
X-rays of the left knee were then read as normal, with no 
detection of degenerative arthritis of the left knee.  Based 
on this more current evidence, the Board does not find that 
there is present evidence of degenerative arthritis 
sufficient to provide an additional rating pursuant to § 4.59 
and DC 5003.   

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The veteran's present left knee condition is evidenced by 
some lateral instability, crepitation and moderate pain shown 
during range of motion testing.  Additionally, the January 
1997 and June 1997 letters from Dr. A. John Tassin, Jr., 
M.D., regarding private treatment of the veteran, indicate 
that the veteran complained of considerable pain and swelling 
of the knee with frequent giving way.  The doctor related 
that the veteran described problems getting in and out of 
automobiles and walking upstairs, and reported that he could 
not stoop or crawl because of his left knee problems.  Dr. 
Tassin detected considerable crepitation with some decreased 
range of motion, some looseness in the knee ligaments, as 
well as popping of his cruciate ligament.  Dr. Tassin also 
stated that he was treating the veteran with cortisone and 
anti-inflammatory agents.

The evidence provided by the VA examiner in June 1997, as 
well as private medical records, suggest that the veteran has 
some loss of function due to pain.  The Board points out that 
the disabling manifestations of pain due to the service-
connected disability were taken into account by the rating 
under 5259, for symptomatic removal of semilunar cartilage.  
Therefore, the Board will not assign an additional rating 
pursuant to these regulations.  

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  As discussed above, however, the record in this 
case does not establish a basis to support a higher rating 
under the Schedule.  Additionally, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent hospitalization or treatment for his left knee 
disability.  The record also does not show that the veteran's 
left knee condition is so unusual as to markedly interfere 
with his employment.  The record does not show that his left 
knee disability has prevented or hindered any attempts to 
obtain gainful employment.  For the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

A separate 10 percent rating, and no higher, under DC 5257 is 
granted, in addition to the current 10 percent rating 
assigned under DC 5010-5259, subject to controlling 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


